DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, now including claims 37, 41-44, 46, 55-68, and the species of cannabidiol (CBD), encompassed by claim 66, in the reply filed on May 31, 2022 is acknowledged.  The species election requirement with respect to claim 41 is hereby withdrawn. 
Claims 37, 41-44, 46, 55-63, and 66 are treated on the merits in this action.  Claims 64, 65, 67, and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Claim Objections
Claim 66 is objected to because of the following informalities:  “CBD” should be written out in full in the first instance and then provided with an abbreviation.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 03/17/2022 and 05/31/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: non-H20 particles 1001 (see para.0066 pre-grant publication US 2020/0345585).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 41-44, 46, 55-64, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 37 recites the following:
“flowing the purified water with the non-H2O substance from the inner diameter of the nozzle through one or a plurality of nozzle bore holes with …”;
“jetting the purified water with the non-H2O substance into a hollow cylinder cavity of each hollow cylinder device from the one or the plurality of radially oriented nozzle jet openings…”;
“flowing the purified water with the non-H2O substance to and against inner surfaces of the hollow cylinder outside wall in the hollow cylinder cavity from the one or the plurality of the jet opening on the outer surface of the nozzle…”.
The first and second in the above would be simultaneous, since according to the disclosure (paras.0086-87, pre-grant publication) the purified water with the non-H2O substance exits the jet bore hole (1427) through its jet opening (1423).  As written the steps are separate, and it is not seen whether and how the purified water with the non-H2O substance that has first flowed through the nozzle bore hole is then subsequently jetted out of the nozzle jet opening.
Regarding the third phrase, the “flowing” would occur as a result of the previous “flowing” and/or “jetting” step(s), i.e., via gravity and/or the force of the jetting out of the jet opening (1423).  It does not appear to be an active step as disclosed.  If it is not an active step, the phenomenon could be more appropriately recited as “wherein the purified water with the non-H2O substance flows to and against inner surface of the hollow cylinder…”.  
Further regarding the third phrase “inner surfaces of the hollow cylinder outside wall in the hollow cylinder cavity” is unclear whether it means the inner wall of the hollow cylinder device.  Also claim 37 uses “hollow cylinder of each hollow cylinder device” (lines 16-17) as well as “hollow cylinder cavity” (in each of the last three clauses).  The difference between the two, if any, is unclear.  Using the same claim term consistently for the same part would avoid this particular issue.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 41-44, 46, 55-63, and 66 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Applicant provided on the IDS filed March 17, 2022 “The Declaration of Michael Raymond Cary Regarding Public Use and Public Availability of Inventions Claimed in U.S. Patent Application No. 16/350,259” (hereinafter “the Declaration”), and another identical declaration but entitled with U.S. Patent Application No. 16/421,163.  Both are dated October 2020.  The Declaration contains Photograph 4 showing “a hollow cylinder (vertical cylinder in the center with …) having an internal nozzle used for producing aqueous compositions with reduced water clusters sizes” (page 5 of 33), with inner width of about 4 inches, inner length of about 18 inches, and 4 bore hole jet opening, among others (paras. 16-37).  The aqueous composition system included “a blender used for blending a small volume of concentrate”, and “a hollow cylinder with a nozzle with jet openings used for converting the mixed composition from the mixing tank into aqueous compositions with reduced water cluster sizes” (paras.8-9).  The nozzle has a plurality of the curved bore hole jet openings (4 curved bore hol[e] jet openings) providing an average redirection of each jet opening at an angle of about 45 degrees…” (p. 19 of 33 right col.).
The Declaration states that it was “publicly used and made available to the public” (para.38; see paras.39-40 (see chart under para.40 regarding each claim element)) in January 2017.  

Claims 37, 41-44, 46, 55-63, and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the ‘715 publication (US 2020/0121715, publication of US patent application serial no. 16/350259, priority to October 20, 2018).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Figures 13 and 14, at the least, of the ‘715 publication are substantially similar to those in the present application and shows the hollow cylinder device, the nozzle and nozzle bore hole, jet opening, and other features recited in claim 37.  The text accompanying these figures disclose reducing the size of the water clusters as recited herein (see entire document, esp. title; abstract; paras. 0035-54, 0068-69, 0109, 0161, 0137, 0146).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  37, 41-44, 46, 55-63, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 of copending Application No. 16/421163 (reference application) in view of Irvin (US 8623212). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets relate to a composition comprising water and non-H2O substance or solute, wherein the water has been forced through a hollow cylinder comprising a nozzle and a jet opening in the distal face of the nozzle, into the inner surface of the hollow cylinder chamber. The ‘163 application’s claims recite ultrapure water however that is narrower than the water in the present claims.  The present claims recite the nozzle bore hole with “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  Irvin teaches creating a “spinning a fluid to create a vortex where the fluid that enters the vortex is located outside of the vortex module prior to entry” (col. 2 ll.9-12; see Figs. 22, 24A, top and side views of the vortex module, and accompanying text; see title; abstract).  Figure 24A shows a “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine claim 62 with teachings of Irvine as recited in the instant claims because both are drawn to vortexing a liquid and Irvin teaches a designed suited for that purpose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  37, 41-44, 46, 55-63, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/700104 (reference application) in view of Irvin (US 8623212). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets relate to methods for reducing water cluster size, wherein water has been forced through a hollow cylinder comprising a nozzle and a jet opening in the distal face of the nozzle, into the inner surface of the hollow cylinder chamber. The ‘104 application’s claims recite ultrapure water however that is narrower than the water in the present claims.  The present claims recite the nozzle bore hole with “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  Irvin teaches creating a “spinning a fluid to create a vortex where the fluid that enters the vortex is located outside of the vortex module prior to entry” (col. 2 ll.9-12; see Figs. 22, 24A, top and side views of the vortex module, and accompanying text; see title; abstract).  Figure 24A shows a “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ‘104 application’s claims with teachings of Irvine as recited in the instant claims because both are drawn to vortexing a liquid and Irvin teaches a designed suited for that purpose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  37, 41-44, 46, 55-63, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11344572 in view of Irvin (US 8623212). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to methods for producing a composition comprising water and non-H2O substance or solute, wherein the water has been forced through a hollow cylinder comprising a nozzle and a jet opening in the distal face of the nozzle, into the inner surface of the hollow cylinder chamber. The ‘572 patent’s claims recite ultrapure water however that is narrower than the water in the present claims.  The present claims recite the nozzle bore hole with “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  Irvin teaches creating a “spinning a fluid to create a vortex where the fluid that enters the vortex is located outside of the vortex module prior to entry” (col. 2 ll.9-12; see Figs. 22, 24A, top and side views of the vortex module, and accompanying text; see title; abstract).  Figure 24A shows a “radially oriented nozzle jet opening on an outer surface of the nozzle with a center axis of each bore hole at an arc angle relative to a normal angle of the …nozzle jet openings …in a cross section view of the hollow cylinder device from a vantage point of looking down from hollow cylinder top towards hollow cylinder bottom of each hollow cylinder device”.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the ‘572 patent’s claims with teachings of Irvine as recited in the instant claims because both are drawn to vortexing a liquid and Irvin teaches a designed suited for that purpose. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615